Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  135010                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  LORENZO C. TOWNSEND, #201112

               Plaintiff-Appellant,

  v                                                                 SC: 135010
                                                                    CoA: 279722
  FRANCIS A. KRCMARIK,

             Defendant-Appellee.
  ___________________________________

                On order of the Chief Justice, the motion for reconsideration of the order of
  October 8, 2007 is considered and it is DENIED because it does not appear the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2007                    _________________________________________
                                                                               Clerk